       Case 3:20-cv-30132-MGM Document 1 Filed 08/18/20 Page 1 of 27



                    UNITED STATES DISTRICT COURT
                     DISTRICT OF MASSACHUSETTS



CARLOS BORGES, individually and
on behalf of all others similarly
situated,

      Plaintiff,
                                              C.A. No.
v.

THE DUDE ABIDES, LLC, d/b/a
LENSPROTOGO.

      Defendant.



                         CLASS ACTION COMPLAINT

      Plaintiff Carlos Borges (“Plaintiff”), by and through his undersigned counsel, as

and for his Complaint against Defendant The Dude Abides, LLC, d/b/a

LensProToGo (“Defendant” or “LensPro”), alleges as follows:

                        PRELIMINARY STATEMENT

      1.     This is a class action brought by Plaintiff on behalf of himself and all

others similarly situated who were offered and promised “FREE SHIPPING” when

they rented equipment from Defendant, but were, in fact, charged for shipping by the

Defendant.



                                          1
         Case 3:20-cv-30132-MGM Document 1 Filed 08/18/20 Page 2 of 27



        2.         Defendant rents cameras and other equipment to consumers. Defendant

rents        its      products     to    its       customers   through    its    website:

https://www.lensprotogo.com/. Defendant prominently and repeatedly advertised

and represented that it provided “FREE SHIPPING” on all equipment rentals.

        3.         Defendant’s representations to its consumers that it provided “FREE

SHIPPING” on its rentals was unfair, false, deceptive and misleading because

Defendant actually charged a higher price for equipment when a customer chose to

have it shipped to them than the price Defendant charged if the customer chose to

pick up the rented equipment.

        4.         Contrary to Defendant’s representations of FREE SHIPPING,

Defendants have universally charged Plaintiff and members of the Classes (defined

below) more for rental of the same equipment shipped to the customer than

Defendant charged for the same equipment, for the same period of time, if the

equipment was picked up by the customer.

        5.         As a direct and proximate result of Defendant’s actions, Plaintiff and

members of the Classes have been injured because, by paying higher prices for

equipment that was shipped, they were actually paying for shipping the equipment

despite the Defendant’s repeated representation of “FREE SHIPPING”. Plaintiff and

the Classes have been harmed because they were overcharged by Defendant for the

equipment they rented from Defendant.



                                               2
        Case 3:20-cv-30132-MGM Document 1 Filed 08/18/20 Page 3 of 27



      6.     Defendant’s conduct alleged herein constitutes unfair and deceptive acts

and practices in the conduct of trade and commerce in violation of M.G.L. c. 93A.

      7.     Plaintiff seeks in this class action to recover for himself and all members

of the Classes the amounts that Defendant charged the members of the Classes in

excess of the amounts Defendant charged customers who picked the equipment up at

a participating store, or statutory damages under c. 93A, whichever is greater.

                                          PARTIES

      8.     Plaintiff is a resident of Holyoke, Massachusetts.

      9.     Defendant The Dude Abides d/b/a LensProToGo is a Delaware limited

liability company with its headquarters and principal place of business at 130B Baker

Ave Ext, Concord, Massachusetts.

                          JURISDICTION AND VENUE

      10.    This Court has jurisdiction over this action pursuant to 28 U.S.C. §

1332(d) because this is a class action that seeks certification of classes of consumers;

the Classes consist of more than one hundred proposed class members; the

citizenship of at least one class member is different from Defendant’s citizenship; and

the aggregate amount in controversy of the claims of Plaintiff and the putative Classes

exceeds $5,000,000, exclusive of interest and costs.




                                           3
        Case 3:20-cv-30132-MGM Document 1 Filed 08/18/20 Page 4 of 27



      11.    This Court has personal jurisdiction over Defendant because it is located

in this District, many of the actions giving rise to the claims at issue took place in this

District and Defendant regularly conducts business in this District.

      12.    Venue is proper in this District pursuant to 28 U.S.C. § 1391 because

Defendant is subject to personal jurisdiction in this District, and the claims at issue

arise from actions by Defendant causing injury to consumers in this District.

                            FACTUAL ALLEGATIONS

      Defendant’s False         and    Misleading      Representations       of   “FREE
      SHIPPING”

      13.    Defendant provides cameras and other equipment for rent for various

periods of time to its customers.

      14.    To    rent   equipment     from     Defendant,    customers     go   to   the

www.lensprotogo.com website, select the equipment they want to rent, select the

dates/number of days they want to rent the equipment and select to either have the

equipment shipped to them or to pick up the equipment at a participating store.

      15.    Defendant’s website prominently and repeatedly advertised and

represented that it would ship all of the rented equipment for “FREE”.

      16.    Contrary to its repeated “FREE SHIPPING” representations,

Defendant in fact charged customers a higher price for equipment rentals if a

customer chose to have the equipment shipped to them compared to the price


                                            4
        Case 3:20-cv-30132-MGM Document 1 Filed 08/18/20 Page 5 of 27



Defendant charged for that same equipment rental if a customer chose to pick up the

equipment at a participating store. In other words, Defendant falsely, deceptively and

misleadingly represented that shipping was “FREE” and then it unfairly actually

charged for shipping by charging more for equipment shipped to the customer than it

charged for the same equipment picked up by the customer.

      17.    On September 18, 2019, Plaintiff visited Defendant’s website to rent a

Canon camera from September 23-27, 2019. During the process, Defendant’s website

indicated that he had the choice to either (i) pick up the rental at a store, or (ii) have

the camera shipped to his home. Defendant’s website indicated that either option

included “FREE SHIPPING”. Plaintiff chose the shipped to home option.

      18.    On its website Defendant expressly stated that “FREE SHIPPING is

always included in our prices!” The screenshot from the website set forth below

shows this misrepresentation at the top of the page:




                                            5
       Case 3:20-cv-30132-MGM Document 1 Filed 08/18/20 Page 6 of 27




      19.   Below is another instance of where the website prominently represented

to customers that rentals had “FREE SHIPPING INCLUDED* *(up to 2d Day Air

– Overnight Available).”




                                        6
        Case 3:20-cv-30132-MGM Document 1 Filed 08/18/20 Page 7 of 27




      20.    As reflected below, in the “Review Items in Cart” step of the checkout

process, Defendant’s website itemized the cost for Plaintiff to rent a Canon XF405

camera to be $213.00 for the “Rental Cost”, $19.00 for the “Protection Cost” and

“FREE” for the “Shipping”, for a Subtotal of $232.00, “+ Tax”. This is seen in the




                                          7
       Case 3:20-cv-30132-MGM Document 1 Filed 08/18/20 Page 8 of 27



screenshot below:




      21.   The shipping was not “FREE.” In fact, Defendant was offering at the

same time, to rent the exact same camera, for the exact same rental period, for a

“Rental Cost” of $173.00, plus the same “Protection Cost” of $19.00, for a Subtotal


                                        8
       Case 3:20-cv-30132-MGM Document 1 Filed 08/18/20 Page 9 of 27



of $192.00 “+ Tax” if Plaintiff had selected the “pickup order” option. Below is a

screenshot of the same camera price breakdown had Plaintiff had proceeded with the

“pickup order” option.




                                        9
      Case 3:20-cv-30132-MGM Document 1 Filed 08/18/20 Page 10 of 27




     22.   Plaintiff wanted and needed the camera to be shipped to his home. This

meant that he would be paying $40.00 more than if he had chosen to pick up the

                                      10
         Case 3:20-cv-30132-MGM Document 1 Filed 08/18/20 Page 11 of 27



camera. In other words, the Defendant in fact was charging the Plaintiff $40.00 for

the camera to be shipped to his home, despite Defendant’s repeated promises and

representations that shipping was “FREE”.

         23.   Subsequent to his submitting that rental through the website, Defendant

called Plaintiff to inform him that the camera he had selected was not available and it

would provide him with another camera model, a Canon XA45. Plaintiff was charged

a total of $153.13 to rent the Canon XA45 camera, with the camera shipped to his

home. This consisted of a $143.00 charge for the camera, $12.00 for a Protection

Plan, $8.31 tax and then a $10.00 credit. A breakdown of these charges is reflected

below:




    Item                                 Qty     Prot Plan                   Price



                      Canon XA45         1       Basic $12.00              $143.00




                                                              Subtotal     $155.00
                                                                   Tax       $8.31
                                                              Shipping       $0.00
                                                     Total Gear Credits    $163.31
                                                           Grand Total     -$10.00
                                                                           $153.31




                                          11
       Case 3:20-cv-30132-MGM Document 1 Filed 08/18/20 Page 12 of 27



      24.    Defendant was renting that same camera, for the same period of time,

for $120 plus tax (instead of the $155 plus tax charged to Plaintiff) for a customer

who picked up the camera at a participating shop. As a result, Defendant in fact

charged Plaintiff $35.00 more for the camera he rented solely because Plaintiff had the

camera shipped to his home. In other words, the Defendant in fact charged the

Plaintiff $35.00 for the camera to be shipped to his home, despite Defendant’s

repeated promises and representations that shipping was “FREE”.

      25.    This demonstrates that shipping was not in fact “FREE” as Defendant

prominently and repeatedly claimed on its website. Rather, Defendant had included

the cost of shipping within the higher price of the rental itself while still telling

customers that shipping was “FREE”. As a result of this unfair, deceptive and

misleading practice, Plaintiff paid $35.00 for shipping which Plaintiff had promised

would be “FREE”.

      26.    Plaintiff had initially been deceived by Defendant’s representations that

shipping was “FREE”. However, he subsequently noticed that the Rental Cost for

cameras that were to be shipped to the customer was higher than the Rental Cost of

cameras to be picked up by the customer. Plaintiff nevertheless rented the camera for

the higher Rental Cost for cameras that would be shipped. He did so because he

needed to get the camera soon and needed and wanted it to be shipped to him.




                                          12
         Case 3:20-cv-30132-MGM Document 1 Filed 08/18/20 Page 13 of 27



         27.   The Defendant charged the Plaintiff $35.00 to ship the camera to him. It

was an unfair and deceptive practice, in violation of c. 93A, § 2, for the Defendant to

do so.

         28.   Defendant’s practice of advertising FREE SHIPPING but charging

more for shipped items was not limited to Plaintiff. Defendant universally advertised

FREE SHIPPING on all its equipment rentals on its website for all customers and

then charged those customers who chose to have the equipment shipped to them a

higher price for the rentals than it charged customers who chose to pick up the

equipment. Defendant charged all it customers who had the equipment shipped to

them for shipping despite its repeated and consistent representations that it was

providing “FREE SHIPPING”. Plaintiff’s claim and the claim of all members of the

proposed Classes arise from a single course of conduct engaged in by Defendant.

         29.   Defendant made the false and misleading representations that its rentals

included FREE SHIPPING from its headquarters in Massachusetts.

         30.   Defendant decided and determined to make its false and misleading

representations that its rentals included FREE SHIPPING at Defendant’s

headquarters in Massachusetts.

         31.   Defendant made the decision to charge more for rentals that were

shipped to its customers than it charged for rentals that would be picked up by the

customers, despite Defendant’s repeated representations that is was providing “FREE

SHIPPING”, at Defendant’s headquarters in Massachusetts.
                                           13
       Case 3:20-cv-30132-MGM Document 1 Filed 08/18/20 Page 14 of 27



      32.    Defendant’s unfair, false, deceptive and misleading practices of

representing all its rentals as including FREE SHIPPING and charging more for

shipped rentals did not vary based on where the customer lived or had the rental

shipped to them.

                        CLASS ACTION ALLEGATIONS

      33.    Plaintiff re-alleges and incorporates by reference the allegations

contained in the paragraphs above.

      34.    Plaintiff brings this action pursuant to Federal Rule of Civil Procedure

23 and G.L. c. 93A, §§ 2, 9, on behalf of himself and a class (the “Nationwide Class”)

of:

      All persons in the United States who have rented equipment from
      Defendant and who selected the shipping delivery option, between
      August 18, 2016 and the date, presently unknown to Plaintiff, when
      LensPro ceased making the false representation on its website that
      shipping was free.
      35.    Plaintiff also brings this action pursuant to Federal Rule of Civil

Procedure 23 and Massachusetts General Laws Chapter 93A, §§ 2, 9, on behalf of

himself and a class (the “Massachusetts Subclass”) consisting of:

      All persons in Massachusetts who have rented equipment from
      Defendant and who selected the shipping delivery option, between
      August 18, 2016 and the date, presently unknown to Plaintiff, when
      LensPro ceased making the false representation on its website that
      shipping was free.



                                          14
       Case 3:20-cv-30132-MGM Document 1 Filed 08/18/20 Page 15 of 27



      36.    The Nationwide Class and Massachusetts Subclass are referred to herein

as the “Classes”.

      37.    Excluded from the Classes is Defendant and its officers, directors,

partners, employees, any affiliated companies or entities Defendant controls.

      38.    Plaintiff reserves the right to amend the definition of the Classes.

      39.    This action is properly maintainable as a class action.

      40.    Plaintiff is similarly situated to the members of the Classes because, like

each member of the Classes, Plaintiff rented equipment that was represented as

having FREE SHIPPING when in fact Defendant charged Plaintiff and the members

of the Classes for shipping.

      41.    Tens of thousands of consumers have rented equipment from

Defendant through Defendant’s website which is accessible to consumers throughout

the United States. The Defendant has told Plaintiff, through counsel, that Defendant

has rented cameras and other equipment to over 3,500 customers located in

Massachusetts since October 2015. See Exhibit B at 5. The members of the Classes are

so numerous that joinder of all members would be impractical.

      42.    Common questions of law and fact exist as to all members of the Classes

and predominate over any questions solely affecting individual members of the

Classes. Among the questions of law and fact common to the Classes are:

             a. Whether Defendant’s representations regarding FREE SHIPPING

                    were false, deceptive and misleading?;
                                             15
Case 3:20-cv-30132-MGM Document 1 Filed 08/18/20 Page 16 of 27



     b. Whether a reasonable consumer would be deceived or misled by

        Defendant’s representations that shipping was FREE?;

     c. Whether the representation that shipping was FREE would be

        material to a reasonable consumer?;

     d. Whether Defendant had knowledge that its representations that it

        offered FREE SHIPPING was false, deceptive and misleading?;

     e. Whether Defendant’s representations that all rental equipment

        included FREE SHIPPING constituted unfair or deceptive acts or

        practices in the conduct of trade or commerce in violation of Chapter

        93A, §§ 2, 9?;

     f. Whether Defendant’s charging the Plaintiff and the members of the

        classes more to rent equipment shipped to them than it charged for

        the same equipment picked up by the customer was an unfair practice

        in the conduct of trade or commerce in violation of Chapter 93A, §§

        2, 9?;

     g. Whether and the extent to which Plaintiff and the Classes were

        harmed     by    Defendant’s   false,   deceptive   and   misleading

        representations that rentals included FREE SHIPPING?;

     h. Whether Defendant’s conduct was knowing and willful?;

     i. The proper measure of damages; and



                                 16
       Case 3:20-cv-30132-MGM Document 1 Filed 08/18/20 Page 17 of 27



             j. Whether Plaintiff and the Classes are entitled to multiple damages

                 under c. 93A?

      43.    Plaintiff’s claims are typical of the claims of the Classes because, like

each member of the Classes, Plaintiff rented equipment that was represented as

having FREE SHIPPING when in fact Defendant charged Plaintiff for shipping.

Accordingly, Plaintiff is entitled to the same relief as the members of the Classes.

Defendant’s unfair, false, deceptive and misleading practices of representing that all its

rentals included FREE SHIPPING and nevertheless charging more for shipped

rentals was a uniform practice that Defendant applied with respect to all of its

customers throughout the United States. It did not vary based on where the customer

lived or where the customer had the rental shipped.

      44.    Plaintiff will fairly and adequately protect the interests of the members

of the Classes. Plaintiff has retained counsel with extensive experience prosecuting

consumer class actions, and who, with Plaintiff, are fully capable of, and intent upon,

vigorously prosecuting this action. Plaintiff does not have any interest adverse to the

members of the Classes.

      45.    A class action is superior to all other available methods for the fair and

efficient adjudication of this controversy. Furthermore, the damage that has been

suffered by any individual member of the Classes is likely not substantial, and the

expense and burden of individual litigation would make it impracticable for all



                                           17
        Case 3:20-cv-30132-MGM Document 1 Filed 08/18/20 Page 18 of 27



members of the Classes to individually redress the wrongs done to them. There will

be no difficulty in the management of this action as a class action.

       46.     The prosecution of separate actions by members of the Classes against

Defendant would create a risk of inconsistent or varying adjudications with respect to

individual class members which could establish incompatible standards of conduct for

Defendant. In addition, adjudications with respect to individual Class Members could,

as a practical matter, be dispositive of the interests of the other members of the

Classes not parties to such adjudications, or could substantially impede or impair their

ability to protect their interests.

       47.     The members of the Classes are readily identifiable through Defendant’s

records, and Plaintiff is a member of the Classes.

                                            COUNT I

             (Violation of M.G.L. c. 93A on behalf of Plaintiff and the Classes)

       48.     Plaintiff incorporates the forgoing allegations as if fully set forth herein.

       49.     At all relevant times, Defendant was engaged in trade or commerce

within the Commonwealth of Massachusetts.

       50.     By conducting the unfair and deceptive practices described herein in

Massachusetts and by disseminating its unfair, deceptive, false and misleading

representations that it provided FREE SHIPPING on all rental equipment from

Massachusetts, Defendant has engaged in unfair or deceptive acts or practices in the

conduct of trade or commerce in violation of Chapter 93A, § 2.
                                             18
       Case 3:20-cv-30132-MGM Document 1 Filed 08/18/20 Page 19 of 27



      51.    As alleged above, Defendant conducted these actions from its

headquarters in Massachusetts, and therefore it is liable under 93A to all members of

the Nationwide Class regardless of whether they reside in or received the rental in

Massachusetts.

      52.    Defendant’s conduct was objectively false, misleading and deceptive, and

had the capacity to deceive reasonable consumers under the circumstances. The fact

that Defendant charged more for rentals when a customer selected the FREE

SHIPPING option was a material fact that a reasonable consumer would attach

importance at the time of purchase.

      53.    By engaging in the conduct described above, Defendant violated as least

the following regulations promulgated by the Massachusetts Attorney General

pursuant to M.G.L. c. 93A, § 2(c):

             a. 940 C.M.R. 3.04, which states, in part:

                   No claim or representation shall be made by any means which has
                   the capacity or tendency or effect of deceiving buyers or
                   prospective buyers as to the value or the past, present, common
                   or usual price of a product, or as to any reduction in price of a
                   product, or any saving relating to a product.

             b. 940 C.M.R. 3.05(1), which states:

                   No claim or representation shall be made by any means
                   concerning a product which directly, or by implication, or by
                   failure to adequately disclose additional relevant information, has
                   the capacity or tendency or effect of deceiving buyers or
                   prospective buyers in any material respect. This prohibition
                   includes, but is not limited to, representations or claims relating to
                   the construction, durability, reliability, manner or time of
                                          19
Case 3:20-cv-30132-MGM Document 1 Filed 08/18/20 Page 20 of 27



           performance, safety, strength, condition, or life expectancy of
           such product, or financing relating to such product, or the utility
           of such product or any part thereof, or the ease with which such
           product may be operated, repaired, or maintained or the benefit
           to be derived from the use thereof.

     c. 940 C.M.R. 3.13(1)(a)(1), which states:

        It is an unfair and deceptive act or practice for any person subject to
        940 CMR 3.13. . . to fail to disclose to a buyer prior to any agreement
        the price or cost of any services to be provided

     d. 940 C.M.R. 3.13(2) which makes any act or practice a violation of

        93A if it:

        Represent[s] or impl[ies] that the price of the product includes
        certain services, such as delivery, installation, service or
        adjustments, or includes parts or accessories when such is not the
        case. (emphasis added).

     e. 940 C.M.R. 3.16(1)-(2), (4) which make any act or practice a violation

        of Chapter 93A, Section 2 (and thus Section 9) if:

           (1) It is oppressive or otherwise unconscionable in any respect; or

           (2) Any person or other legal entity subject to this act fails to
           disclose to a buyer or prospective buyer any fact, the disclosure of
           which may have influenced the buyer or prospective buyer not to
           enter into the transaction . . . .

     f. 940 C.M.R. 6.03(2), which states:

           Sellers shall not use advertisements which are untrue, misleading,
           deceptive, fraudulent, falsely disparaging of competitors, or
           insincere offers to sell.

     g. 940 C.M.R. 6.04(1)-(2), which state:



                                  20
       Case 3:20-cv-30132-MGM Document 1 Filed 08/18/20 Page 21 of 27



                     (1) Misleading Representations. It is an unfair or deceptive act for
                     a seller to make any material representation of fact in an
                     advertisement if the seller knows or should know that the material
                     representation is false or misleading or has the tendency or
                     capacity to be misleading, or if the seller does not have sufficient
                     information upon which a reasonable belief in the truth of the
                     material representation could be based.

                     (2) Disclosure of Material Representations. It is an unfair or
                     deceptive act for a seller to fail to clearly and conspicuously
                     disclose in any advertisement any material representation, the
                     omission of which would have the tendency or capacity to mislead
                     reasonable buyers or prospective buyers. . .

       54.    The violations of Chapter 93A by Defendant in connection with its

representing rentals as including FREE SHIPPING as described herein were done

willfully, knowingly, and in bad faith.

       55.    As a direct and proximate result of Defendant’s conduct in connection

with its false, misleading and deceptive FREE SHIPPING representations alleged

herein, Plaintiff and the Classes were injured.

       56.    Plaintiff and the other members of the Classes have suffered

ascertainable losses, which include but are not limited to, the difference in price

between the amount Defendant charged for a shipped rental and the amount charged

for the same rental picked up at a participating store. Accordingly, Plaintiff and the

other members of the Classes were injured by, and Defendant is liable for,

Defendant’s actions in violation of Chapter 93A.




                                           21
           Case 3:20-cv-30132-MGM Document 1 Filed 08/18/20 Page 22 of 27



       Plaintiff’s G.L. c. 93A Demand to Defendant and Defendant’s Response

       57.      On October 18, 2019, Plaintiff, through counsel, sent a demand letter

(the “Demand Letter”), pursuant to G.L. c. 93A, to Defendant regarding its unfair,

false, deceptive and misleading representations to customers that all equipment rentals

came with FREE SHIPPING when in fact Defendant charged a higher price for

shipped rentals. The Demand Letter is attached hereto as Exhibit A.

       58.      In the Demand Letter, Plaintiff demanded relief under c. 93A for

himself and all customers of Defendant in the United States to whom Defendant had

shipped the rented equipment. Plaintiff demanded that Defendant pay each such

customer in the amount that customer had paid Defendant for shipping the

equipment, or the minimum $25 statutory damages under c. 93A, whichever was

greater.

       59.      On November 15, 2019, Defendant, through counsel, responded to

Plaintiff’s demand letter (the “Response Letter”). A copy of the Response Letter is

attached hereto as Exhibit B.

       60.      In the Response Letter, the Defendant purported to make a settlement

offer, but that settlement offer was not reasonable under all of the circumstances for

many reasons, including but not limited to:

                a. The Defendant did not offer to settle with or provide any relief to

                   any of its thousands of customers throughout the United States,



                                           22
Case 3:20-cv-30132-MGM Document 1 Filed 08/18/20 Page 23 of 27



        other than those who reside in or had their equipment shipped by

        Defendant to an address in Massachusetts.

     b. The Defendant expressly limited its offer to settle ONLY with

        Massachusetts residents who had been unfairly charged for shipping,

        despite Defendant’s representations of “FREE SHIPPING”, and

        who could and would attest:

           i. that “if the claimant had known that the pickup price could

              have been lower than the delivered price, the class member

              would have picked up the item instead of having it delivered.”

              Exhibit B at 6; and

           ii. the customer would have to specify in the affidavit “the

              location where the claimant would have picked up the item

              from among the specific pickup locations at which the lower

              pick-up price would have been available…” Id.

     c. As so limited, the Defendant’s settlement offer was unreasonable

        because it did not offer any relief even to all of its Massachusetts

        customers who paid Defendant for shipping despite Defendant’s

        repeated representations and promises that it would not charge for

        shipping and that shipping was “FREE”.

     d. As Plaintiff’s Demand Letter made clear every customer of the

        Defendant who had the equipment shipped to the customer is legally
                                23
Case 3:20-cv-30132-MGM Document 1 Filed 08/18/20 Page 24 of 27



        entitled to a return of the amount the Defendant, in fact, charged and

        collected from the customer for shipping. This is the case whether or

        not the customer would have chosen to pick up the equipment had

        the customer, despite Defendant’s misrepresentations, known that

        Defendant was charging for shipping.

     e. Hence, the Defendant’s settlement offer in its Response Letter, by

        failing to offer relief to all of its customers, both in Massachusetts

        and throughout the United States, was utterly inadequate and

        unreasonable in relation to the injury actually suffered by Plaintiff and

        the members of the Classes.

     f. It is also apparent that Defendant’s settlement offer, even for its

        customers who could and would execute the affidavit required by

        Defendant, was made in bad faith. As reflected in the Response

        Letter, the settlement, offered for those limited number of

        Defendant’s customers in Massachusetts, set forth a procedure that

        would not be presented to the Court for approval pursuant to Rule

        23 of the Federal Rules of Civil Procedure. Rather, the process of

        notifying Defendant’s customers, obtaining claims and affidavits

        from the customers, vetting those claims and paying approved claims,

        would all be administered by an Administrator paid for and

        controlled by Defendant. Accordingly, Defendant could have
                                  24
       Case 3:20-cv-30132-MGM Document 1 Filed 08/18/20 Page 25 of 27



                implemented that proposed settlement with its customers who could

                and would execute the affidavit required by Defendant, without any

                submission to or approval by the Court, and without any input from

                or “acceptance” by Plaintiff, who, as previously noted, could not and

                would not execute the required affidavit for Defendant’s proposed

                settlement.

             g. Defendant sent its Response Letter on November 15, 2019. On

                information and belief, the Defendant has not, in the ensuing seven

                months, acted to pay back the shipping fees which it unfairly charged

                to even the limited number of its customers in Massachusetts who

                could and would execute its required affidavit, as set forth in the

                Response Letter. This further demonstrates that Defendant’s

                settlement offer in the Response Letter was made in bad faith.

      61.    As a result of the conduct described herein, Defendant violated Chapter

93A and is liable to Plaintiff and the members of the Classes for the amount

Defendant charged each of them for shipping, or $25, whichever is greater.

      62.    Furthermore, the Defendant is liable to the Plaintiff and each member of

the Classes for up to three times the amount that Defendant charged each of them for

shipping due to the Defendant’s knowing and willful violation of c. 93A and due to

the Defendant’s failure to make a reasonable offer of settlement in response to



                                         25
        Case 3:20-cv-30132-MGM Document 1 Filed 08/18/20 Page 26 of 27



Plaintiff’s Demand Letter, together with all related court costs, attorneys’ fees, and

interest.

                                       Jury Demand

              Plaintiff demands a trial by jury on all claims so triable.

                                    Prayers for Relief

       WHEREFORE, Plaintiff prays for relief in the form of an order as follows:

       1)     Allowing this action to proceed as a class action under Federal Rule Civil

Procedure 23 and Massachusetts G.L. c. 93A, §9;

       2)     Determining that Defendant’s conduct as described herein, and as will

be established at trial, violated c. 93A;

       3)     Awarding actual or statutory damages to Plaintiff and the members of

the Classes as a result of its violations of the law;

       4)     Awarding Plaintiff and the class members further monetary damages

including treble damages, interest, and costs;

       5)     Awarding counsel for the Plaintiff and the Classes their reasonable

attorneys’ fees and costs; and

       6)     Any such other and further relief which the Court finds just and proper.




                                             26
      Case 3:20-cv-30132-MGM Document 1 Filed 08/18/20 Page 27 of 27



Dated: August 18, 2020            By his attorneys,


                                  /s/ Edward F. Haber
                                  Edward F. Haber (BBO# 215620)
                                  Michelle H. Blauner (BBO# 549049)
                                  Adam M. Stewart (BBO# 661090)
                                  SHAPIRO HABER & URMY LLP
                                  Seaport East
                                  Two Seaport Lane
                                  Boston, MA 02210
                                  Telephone: (617) 439-3939
                                  Facsimile: (617) 439-0134
                                  ehaber@shulaw.com
                                  mblauner@shulaw.com
                                  astewart@shulaw.com

                                  Counsel for Plaintiff Carlos Borges and
                                  the Putative Classes




                                    27
